IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 180 MM 2018
                                                :
                      Respondent                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 TARIQ MAHMUD,                                  :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 29th day of January, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner’s counsel is DIRECTED

to file a Petition for Allowance of Appeal within 15 days.